Exhibit 10.143

 

September 11, 2014

 

VG Life Sciences Inc.

2290 Huntington Drive, Suite 100

San Marino, CA 91108

Tel: 626-334-5310

 

Dear Mr Keledjian,

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Unsecured
Convertible Debentures of VG Life Sciences, Inc., a Delaware corporation (the
“Company”), that has been duly paid for and acquired by DMBM Inc. under the Note
Purchase Agreements dated August 1, 2013, December 1, 2013 and January 31, 2014
and converted under the Release and Settlement Agreement dated July 1, 2013,
into shares of common stock, par value $0.0001 per share (the “Common Stock”),
of the Company according to the conditions hereof, as of the date written below.

 

Conversion calculations: $68,000 / $0.05 = 1,360,000 shares     Date to Effect
Conversion: September 11, 2014     Principal Amount of Debenture to be
converted: $68,000     Number of shares of Common Stock to be issued: 1,360,000

 

 

 

  DMBM, Inc.       /s/ Damon R Devitt   Damon R Devitt   Duly authorized officer

 



 

 